Citation Nr: 1626169	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  07-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of s/p repair of torn patellar tendon of the right knee with post traumatic degenerative osteoarthritis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

In November 2010, the Board remanded this matter for additional development.

In May 2012, the Veteran had an informal conference with a Decision Review Officer (DRO) in lieu of a formal hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence of record reflects that the Veteran has received VA medical treatment for his service-connected right knee disability from the VA Medical Center (VAMC) in Montgomery, Alabama.  Evidence of record only includes treatment records dated through July 2013 from that facility.  In an August 2014 VA Form 21-4142, Authorization and Consent to Release Information, submitted after the issuance December 2013 supplemental statement of the case but before the appeal was certified to the Board in April 2015, the Veteran clearly requested that VA obtain his VA treatment records pertaining to his knee from 2014.  Based on the foregoing, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The record shows that the Veteran last underwent a VA examination to evaluate his right knee disability in July 2013.  At that time, the examiner was unable to obtain range of motion measurements after repetitive use testing, as the Veteran had severe pain with motion of knees and was too apprehensive to perform repeated motions.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  

As the Veteran has asserted in August 2014 that his right knee disability required continued treatment with steroids and the July 2013 VA examiner was unable to fully evaluate his right knee disability, the Board finds that an additional examination is warranted to clarify the current nature and severity of the Veteran's service-connected residuals of s/p repair of torn patellar tendon of the right knee with post traumatic degenerative osteoarthritis.

Finally, during the pendency of this appeal, the Veteran filed a claim for entitlement to a TDIU in May 2012.  In a July 2013 rating decision, the RO denied entitlement to a TDIU.  The Veteran did not appeal that decision.  Nevertheless, the determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the increased rating claim for service-connected right knee disability referenced above.  Rice v. Shinseki, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the Board will defer further consideration of this issue until the increased rating issue is adjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's service-connected right knee disability from Montgomery VAMC for the time period from July 2013 to the present and associate them with the record.  All attempts to obtain these records must be documented in the electronic claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA medical examination to ascertain the current severity of his service-connected residuals of s/p repair of torn patellar tendon of the right knee with post traumatic degenerative osteoarthritis.  Prior to conducting the examination, the electronic claims file must be made available to the examiner.  All indicated studies, including X-rays and range of motion studies in degrees (to include consideration of painful motion, repetitive motion, and flare-ups) must be conducted, and all findings must be reported in detail.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the record since the December 2013 supplemental statement of the case as well as whether the assignment of an extraschedular TDIU rating is warranted under 38 C.F.R. § 4.16(b).  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

